Order filed July 18, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00661-CV
                                 NO. 14-11-00662-CV
                                   ____________

          ASHISH AND APARNA KAMAT, Appellants/Cross-Appellees

                                          V.

              ASHMITA UNNI PRAKASH, Appellee/Cross-Appellant


                      On Appeal from the 215th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-28312


                                       ORDER

      Both the plaintiff and defendants have appealed the judgment signed May 3, 2011.
The reporter’s record in these cases was due August 31, 2011. See Tex. R. App. P. 35.1.
The appeals were abated until November 2, 2011, while the parties unsuccessfully
mediated their dispute. On December 2, 2011, Prakash requested and was granted a 30-
day extension of time to file the record. On January 5, 2012, LaVearn Ivey, the official
court reporter, notified this court that no payment arrangements for the record had been
made. This court notified the parties that unless the record was paid for promptly, the
court would consider and decide the appeals without a reporter’s record. On March 23,
2012, Amanda L. King, a substitute court reporter who is now the official court reporter
for the 189th District Court, advised this court that no payment arrangements had been
made for her portion of the record, which covers seven days of trial. On March 29, 2012,
LaVearn Ivey filed five volumes of reporter’s record. On May 21, 2012, LaVearn Ivey
filed another volume of the reporter’s record.

       On April 16, 2012, Amanda L. King notified this court that a deposit had been
paid for preparation of her portion of the record and she required a 30-day extension of
time to file the record. This court granted the requested extension until May 18, 2012,
noting that no further extensions of time would be granted absent exceptional
circumstances. The remainder of the record was not filed. On May 14, 2012, Amanda
King filed a second request for an extension of time. The court granted the extension of
time until June 18, 2012, noting that no further extensions would be granted absent
exceptional circumstances and that failure to file the record could result in the issuance of
a show cause order and contempt proceedings. The record was not filed as ordered.

       On July 16, 2012, Amanda L. King filed a request for additional time to complete
the record, asserting that the record is large and she has been working diligently to
complete it. In addition she has not been paid the balance owed for preparation of the
record. The court GRANTS a FINAL extension and issues the following order.

       We order Amanda L. King to file the remainder of the record in this appeal on or
before August 20, 2012. No further extension will be entertained. If Amanda L.
King does not timely file the record as ordered, the court will issue an order directing her
to appear before this court on a date certain to show cause why she should not be held in
contempt of court for failing to file the record as ordered. The party or parties requesting
the reporter’s record are ORDERED to pay for its preparation on or before August 20,
2012. Non-payment of the balance owed for the record will not excuse the failure to file
the record.

                                      PER CURIAM

                                             2